           Case 1:21-cv-00278-MDH Document 17 Filed 09/21/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF IDAHO



  LACEY SIVAK,
                                                       Case No. 1:21-cv-00278-MDH
                          Plaintiff,

  v.                                                   Appeal No. 21-35760

  DAVID NYE,                                           ORDER REVOKING IN FORMA
                                                       PAUPERIS STATUS
                          Defendant.




                                              ORDER

        By notice entered September 20, 2021, the United States Court of Appeals for the Ninth

Circuit referred this matter to the District Court for the limited purpose of determining whether in

forma pauperis status should continue for this appeal or whether the appeal is frivolous or taken in

bad faith. See 28 U.S.C. § 1915(a)(3); see also Hooker v. American Airlines, 302 F.3d 1091, 1092

(9th Cir. 2002) (revocation of in forma pauperis status is appropriate where the District Court finds

the appeal to be frivolous).

       Permitting litigants to proceed in forma pauperis is a privilege, not a right. Franklin v.

Murphy, 745 F.2d 1221, 1231 (9th Cir. 1984); Williams v. Field, 394 F.2d 329, 332 (9th Cir., cert.

denied, 393 U.S. 891 (1968); Williams v. Marshall, 795 F.Supp. 978, 978-79 (N.D. Cal. 1992). If a

plaintiff with in forma pauperis status brings a case without arguable substance in law and fact, the

court may declare the case frivolous. Franklin, 745 F.2d at 1227.

       Here, Plaintiff is appealing the Court’s denial of Plaintiff’s motion for preliminary injunction.

                                                   1
           Case 1:21-cv-00278-MDH Document 17 Filed 09/21/21 Page 2 of 2



Plaintiff moved the Court to enjoin parties not associated with this case and bearing no apparent

relationship to the named Defendant. Accordingly, an appeal of that decision would be frivolous,

and IFP status should not continue on appeal.

       IT IS HEREBY ORDERED that:

1. The appeal is declared frivolous and not taken in good faith;

2. Pursuant to 28 U.S.C. § 1915(a)(3), Plaintiff is not entitled to proceed in forma pauperis in Appeal

No. 21-35760, filed September 3, 2021;

3. Pursuant to Federal Rule of Appellate Procedure 24(a)(4), this Order serves as notice to the parties

and the United States Court of Appeals for the Ninth Circuit of the finding that Plaintiff is not entitled

to proceed in forma pauperis for this appeal; and

4. The Clerk of the Court is directed to serve a copy of this Order on Plaintiff and the United States

Court of Appeals for the Ninth Circuit.



IT IS SO ORDERED.

Dated: September 21, 2021                                       /s/ Douglas Harpool
                                                               DOUGLAS HARPOOL
                                                               United States District Judge




                                                    2
